743 N.W.2d 35 (2008)
Kathy LANGE, Personal Representative of the Estate of Betty Lange, Deceased, Plaintiff-Appellant,
v.
ST. JOSEPH MERCY HOSPITAL ANN ARBOR, a/k/a Trinity Health Michigan, Defendant, and
Terun Lama, M.D., Defendant-Appellee.
Docket No. 135054. COA No. 259496.
Supreme Court of Michigan.
January 8, 2008.
On order of the Court, the application for leave to appeal the September 13, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the order of the Washtenaw Circuit Court denying the defendant's motion for summary disposition because the plaintiff falls within the class of plaintiffs entitled to relief identified in our order in Mullins v. St. Joseph Mercy Hospital, ___ Mich. ___, 741 N.W.2d 300. We REMAND this case to the Washtenaw Circuit Court for further proceedings not inconsistent with this order and the order in Mullins. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.